Citation Nr: 0924907	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.  He had service in the Republic of Vietnam.  His 
awards and decorations include the Purple Heart.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by 
the RO. 

In April 2009, the Veteran had a hearing at the RO before 
the Veteran's Law Judge whose signature appears at the 
end of this decision.


FINDING OF FACT

The Veteran has PTSD as the result of his experiences in 
the Republic of Vietnam.


CONCLUSION OF LAW

PTSD is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issues of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has 
met that duty.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The Veteran contends that his psychiatric disability is 
primarily the result of his stressful experiences during 
service in the Republic of Vietnam.  Therefore, he 
maintains that service connection for PTSD is warranted.  
After carefully considering the Veteran's claim in light 
of the record and the applicable law, the Board agrees.

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV); a link, established 
by medical evidence, between the current symptoms and an 
inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  
38 C.F.R. § 3.304(f).

The Veteran's service treatment records show that he 
sustained ear damage in the Republic of Vietnam, when the 
tractor on which he was riding hit a land mine.  However, 
those records are negative for any complaints or clinical 
findings of a psychiatric disability.  Such a disability 
was first manifested in the mid-1990's, when the Veteran 
began receiving treatment from a private psychiatrist, 
Pamela D. Drake, M.D., and from VA.  The various 
diagnoses included a schizoaffective disorder, a mood 
disorder with paranoid delusions and depressive symptoms 
and PTSD.  With respect to PTSD, Dr. Drake noted that the 
Veteran's stressors included the deaths of many of his 
friends the week after he left Vietnam.  In particular, 
she noted that the Veteran reported the death of a tent 
mate who had replaced the Veteran after he had been 
wounded.  In March 2007, the Veteran's long-time treating 
physician, Michael A. Lileas, D.O., supported the 
diagnosis of PTSD associated with the Veteran's 
experiences in the Republic of Vietnam.

In light of Dr. Drake's assessment, the Veteran was 
examined by VA in September 2006 to determine the nature 
and etiology of any psychiatric disability found to be 
present.  Following the examination, the diagnosis was 
schizoaffective disorder versus major depressive disorder 
with psychotic features (by history).  The VA examiner 
acknowledged that the Veteran met the stressor criteria 
and that he had symptoms of PTSD; however, the examiner 
found that the Veteran did not meet the full criteria for 
such a diagnosis.  

Although the Veteran demonstrates manifestations of 
various psychiatric disabilities, the health care 
providers and examiners agree that some of those 
manifestations are associated with PTSD.  Indeed, the 
Veteran has a diagnosis of posttraumatic stress disorder 
that has been associated with combat service in Vietnam.  
That some of the deaths of his friends occurred shortly 
after his departure from Vietnam does not negate the 
traumatic impact associated with those deaths in light of 
this appellant's combat service.  Their images were fresh 
in his memory, and, as noted by Dr. Parker and the VA 
examiner, their deaths sparked distressing recollections 
and feelings of survivor guilt.  

In sum, the Veteran has a diagnosis of PTSD; a link, 
established by medical evidence, between the current 
symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  Therefore, he meets the criteria for 
service connection for that disorder.  At the very least, 
the records and reports on file present an approximate 
balance of evidence both for and against the claim that 
the Veteran has PTSD as the result of his experiences in 
the Republic of Vietnam.  Under such circumstances, all 
reasonable doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, 
service connection for PTSD is warranted, and the appeal 
is allowed.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


